— Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered October 5, 1981, convicting him of attempted criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress certain physical evidence. Judgment affirmed. The issue of credibility was one for the trier of the facts and we find no basis under the circumstances for disturbing Criminal Term’s findings. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.